Stallcup, C.
This was an action of replevin for one cow and one steer, brought by the appellee against the appellant before a justice of the peace. Upon judgment there the case was taken to the county court by appeal, and there tried to a jury. The verdict and judgment were for the appellee, and the case comes here on appeal. By an inspection of the transcript, the certificate thereto, and the judge’s certificate to and authentication of the *551correctness of the statement of the evidence in the case, it appears that the evidence is all we have here in the way of a bill of exceptions. It appears therefrom that there was no objection made or exception taken touching the introduction or rejection of evidence. By the verdict of the jury the issues were found in favor of appellee, and her damages were assessed at $25. Judgrnent was accordingly rendered for the same, with costs. The evidence for appellee showed that the cattle were in the possession of appellee’s intestate, and were branded with his brand; that appellant claimed and took the cattle as his own, and claimed and gave evidence tending to show that they had been branded with said brand, over his brand, fraudulently and wrongfully. The jury found this issue against the appellant, and the evidence was sufficient to warrant such finding. . This is the only question properly presented by the record and argued here. The judgment should be affirmed.
De France and Rising, 00., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment of the court below is affirmed.

Affirmed.